Citation Nr: 0620983	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than May 25, 2000 
for the award of special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from July 1956 to March 
1958 and from January 1959 to December 1976.

Procedural history

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In the August 2001 rating decision, the RO, inter alia, 
granted special monthly compensation at the housebound rate, 
effective May 25, 2000, but determined that special monthly 
compensation based on the need for aid and attendance was not 
warranted.  In an April 2003 rating decision, the RO granted 
special monthly compensation based on the need for aid and 
attendance, also effective May 25, 2000.  [It is noted that 
the award of special monthly compensation based on the need 
for aid and attendance is a greater benefit than special 
monthly compensation based on housebound status because 
benefits based on aid and attendance are payable at a higher 
rate.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 
(2005).]  The veteran has disagreed with the effective date 
which has been assigned.

In November 2005, the Board remanded the case for further 
development.  A supplemental statement of the case (SSOC) was 
issued by the RO in December 2005 which denied an effective 
date earlier than May 25, 2000 for the award of special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.  This issue is 
once again before the Board.


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities: arteriosclerotic heart disease, post-operative 
coronary artery bypass surgery, percutaneous transluminal 
coronary angioplasty, angina, rated as 60 percent disabling 
from December 28, 1976 and rated as 100 percent disabling 
from May 25, 2000; bilateral hearing loss, rated as 20 
percent disabling from December 28, 1976; residual injury to 
both knees and chondromalacia both patellae, rated as 10 
percent disabling from December 28, 1976; hiatal hernia by 
history, rated as zero percent (noncompensable) disabling 
from December 28, 1976; and left inguinal hernia, rated as 
zero percent (noncompensable) disabling from December 28, 
1976.

2.  Starting on January 25, 2000, the veteran was 
hospitalized for a two-day period at a VA medical center for 
coronary artery disease.

3.  On October 31, 2000, the RO received the veteran's formal 
claim for special monthly compensation.  In the April 2003 
rating decision the RO awarded special monthly compensation 
based on the need of regular aid and attendance of another 
effective May 25, 2000, the date of admission for another VA 
hospitalization.

4.  The competent medical evidence of record shows that 
starting January 25, 2000 needed the aid and attendance of 
another to protect himself from the hazards and dangers of 
his daily environment because of his service-connected 
arteriosclerotic heart disease.

5.  It is not factually ascertainable that the service-
connected disabilities rendered the veteran permanently 
bedridden or so helpless that he was unable to perform self-
care tasks or protect himself from the hazards incident to 
his daily environment without care or assistance of another 
person on a regular basis prior to January 25, 2000.	

6.  It is not factually ascertainable that the service-
connected disabilities caused the veteran to be permanently 
housebound prior to January 25, 2000.

 




CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
January 25, 2000 for the award of special monthly 
compensation based on the need of regular aid and attendance 
of another have been met.  38 U.S.C.A. §§ 1114, 5110 (West 
2002); 38 C.F.R. 
§§ 3.351, 3.352, 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
award of special monthly compensation based on the need for 
regular aid and attendance or on account of being housebound.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, pursuant to instructions contained in the Board's 
November 2005 remand, the RO informed the veteran of VA's 
duty to assist him in the development of his claim in a 
letter dated in November 2005, which was specifically 
intended to address the requirements of the VCAA.  This 
letter informed the veteran of the information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his disabilities.

As for evidence to be obtained by VA, in the VCAA letter, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, in the VCAA letter, the RO specifically informed 
the veteran to submit any evidence in his possession that 
pertained to his claim.  The VCAA letter thus complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the RO assigned the effective date of the award of special 
monthly compensation based on the need of regular aid and 
attendance of another in April 2003, prior to the issuance of 
a VCAA letter in November 2005.  The veteran's claim was 
readjudicated by the RO, following the issuance of that VCAA 
letter, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SSOC issued in December 2005.  The Board accordingly 
finds that there is no prejudice to the veteran.  Moreover, 
the veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2) through (5) are not at issue, as service 
connection has already been granted for various disabilities, 
and initial ratings and effective dates for such disabilities 
were assigned in prior final rating decisions.  Specifically 
with respect to the veteran's entitlement to an earlier 
effective date for special monthly compensation, the subject 
of this appeal, as discussed above the RO provided the 
veteran with a VCAA letter in November 2005.  

The Board additionally observes that as a practical matter no 
notice was necessary because as explained below the outcome 
of this earlier effective date claim is based upon evidence 
which has existed in the claims folder for a number of years.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA examinations, which will be described below.  
In its November 2005 remand, the Board requested that the RO 
obtain treatment records from the VA Medical Center in 
Louisville, Kentucky for the period from April 1982 to 
December 1982.  The RO made such an attempt, but no records 
from that time period that were not already of record were 
found.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded appropriate and sufficient 
opportunity to present evidence and argument in support of 
his claim.  He has secured the services of a representative, 
who has provided argument on his behalf.  He has not 
requested a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Effective dates

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 
188 (1994).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year prior 
to the claim, the increase in disability was ascertainable.  
See 38 U.S.C.A. § 5110(b)(2); see also Quarles, 3 Vet. App. 
at 134.

In making this determination, the Board must consider all of 
the evidence, including that received prior to a previous 
final decision.  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2005).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2005).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2005).

An informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

Special monthly compensation

VA provides additional or "special" monthly compensation for 
certain service-connected disability, as specified by the 
provisions of 38 U.S.C.A. §§ 1114(k)-(s) (West 2002) and 38 
C.F.R. § 3.350 (2005).

Aid and Attendance: In pertinent part, these provisions 
provide that in a veteran, as the result of service-connected 
disability, is so helpless as to be in need of regular aid 
and attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2005).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a) (2005).

Housebound: Special monthly compensation are payable at the 
housebound rate if a veteran has a single service-connected 
disability rated 100 percent and either (1) has additional 
service-connected disability or disabilities ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound 
by reason of service-connected disabilities.  Permanently 
housebound means the veteran is substantially confined, as a 
direct result of service- connected disabilities, to his 
dwelling or the immediate premises (or, if institutionalized, 
to the ward or clinical areas), and it is reasonably certain 
that the disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2005).

Factual background

In a July 1982 rating decision, special monthly compensation 
based on the need for regular aid and attendance or on 
account of being housebound was denied.  On August 10, 1982, 
the veteran was notified of that decision and given his 
appellate rights.  He did not appeal that denial of special 
monthly compensation.

Starting on January 25, 2000, the veteran was hospitalized 
for a two-day period at a VA medical center for coronary 
artery disease.  The veteran was again hospitalized at a VA 
medical center starting on May 25, 2000 for coronary artery 
disease.  

On October 31, 2000, the RO received the veteran's formal 
claim for special monthly compensation.  As was described in 
the Introduction, in the April 2003 rating decision the RO 
awarded special monthly compensation based on the need of 
regular aid and attendance of another effective May 25, 2000.



Analysis

The grant of special monthly compensation based on the need 
of regular aid and attendance of another has been made 
effective as of May 25, 2000.  [As was noted in the 
Introduction, the grant of special monthly compensation based 
upon housebound status is also effective on that date; 
however, a higher rate of compensation is available based 
upon the need for aid and attendance.]

The veteran seeks an earlier effective date for the grant of 
special monthly compensation.  Specifically, he contends that 
the effective date should be in October 1982 because he had 
the second of his three open-heart surgeries during October 
1982, and from that time forward he has required constant 
care and assistance.

As was noted above, the veteran's initial claim for special 
monthly compensation was denied in an unappealed July 1982 
rating decision.  That decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).
Thus, the earliest potential date for the award of special 
monthly compensation is July 1982.  The first matter for the 
Board's consideration, therefore, is whether the veteran had 
an unadjudicated claim for special monthly compensation 
pending after the July 1982 denial of special monthly 
compensation but prior to the VA treatment on May 25, 2000 
which forms the basis for the currently assigned effective 
date.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello, supra.

There is no communication from the veteran or a 
representative of the veteran to VA which can be interpreted 
as a formal claim for special monthly compensation after the 
July 1982 denial of special monthly compensation and prior to 
May 25, 2000.  Neither the veteran nor his representative has 
identified a formal claim that was filed prior to May 25, 
2000, or for that matter prior to the October 31, 2000 claim.  
The Board's review of the entire record also reflects a 
formal claim was not filed prior to May 25, 2000, or for that 
matter prior to October 31, 2000.

Instead, the veteran and his representative in essence argue 
that open-heart surgery purportedly in October 1982 serves an 
informal claim for special monthly compensation.  The Board 
notes that the VA hospitalization records from March to April 
1982 reflect that the veteran underwent a coronary artery 
bypass graft times three during that hospitalization.  The RO 
adjudicated the issue of special monthly compensation after 
the March-April 1982 hospitalization in its July 1982 rating 
decision; the veteran did not appeal that denial.  There is 
no indication of record that there was another 
hospitalization in October 1982 as the veteran contends.  

As was alluded to above, the Board remanded this case in 
November 2005 for the express purpose of attempting to locate 
VA medical records which would establish treatment for a 
heart disability in October 1982.  See the Board's November 
16, 2005 remand, page 6.  In an attempt to verify a 
hospitalization in October 1982, the RO requested all records 
from the VA medical center in Louisville, Kentucky, from 
April 1982 to December 1982.  However, no records dated in 
1982 subsequent to the above-mentioned hospitalization in 
march and April, prior to the unappealed July 1982 RO 
decision, were found.  Thus, there is no evidence other the 
veteran's reporting many years after the fact of a VA 
hospitalization in October 1982.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's report, concerning the 
alleged hospitalization in October 1982.

The Board finds the VA medical records to outweigh the 
veteran's recent statements.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  It may 
very well be that the veteran's memory has become dimmed with 
time, and that he is confusing the March-April 
hospitalization during which heart surgery undoubtedly took 
place.  Certainly, there is no reference to surgery in 
October 1982 in the medical reports. 

In the absence of VA hospitalization records from October 
1982, there was no informal claim for special monthly 
compensation in October 1982.  

As to identifiable informal claims, none exists until the 
veteran was hospitalized at a VA medical center for two days 
for coronary artery disease beginning on January 25, 2000.  
Because a formal claim for special monthly compensation was 
filed in October 2000, within one year thereafter, under 
38 C.F.R. § 3.157 the discharge summary from the VA 
hospitalization beginning on January 25, 2000 is considered 
to be an informal claim of entitlement to special monthly 
compensation.  See also 38 C.F.R. § 3.155 (2005).  The Board 
therefore finds that the date of the veteran's renewed claim 
of entitlement to special monthly compensation is January 25, 
2000.

The next question is revolves around when entitlement to 
special monthly compensation actually arose; that is, when 
the veteran actually required the aid and attendance of 
another person.  [As noted above, benefits are awarded as of 
the date of claim or the date entitlement arose, whichever is 
later.]

The records from the VA hospitalization beginning on January 
25, 2000 reveal that the veteran had angina on minimal 
exertion.  Specifically, the veteran had an episode of pain 
on ambulation to the rest room which was relieved by rest. 
The Board finds that the veteran needed the aid and 
attendance of another to protect himself from the hazards and 
dangers of his daily environment because of his service-
connected arteriosclerotic heart disease, and that 
entitlement to such arose on January 25, 2000.

This does not end the Board's inquiry, however.  Under 
38 C.F.R. § 3.400(o), an earlier effective date may be 
granted if it is factually ascertainable that an increase in 
disability took place with the one year period prior to the 
filing of the formal claim.  The final matter for 
consideration thus is whether it is factually ascertainable 
that an increase in disability in the service-connected 
disabilities occurred as to warrant special monthly 
compensation occurred within the one-year period prior to 
January 25, 2000.  See 38 C.F.R. § 3.400(o) (2005).  

The Board has reviewed the entire claims file, and based on 
that review finds that it is not factually ascertainable that 
an increase in severity of the veteran's service-connected 
disabilities occurred as to warrant special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound within the one-year period 
prior to the date of the informal claim on January 25, 2000.

Significantly, there is no medical evidence whatsoever during 
the one-year period prior to January 25, 2000 showing 
treatment or evaluation of the service-connected 
disabilities.  Also, the medical evidence on and subsequent 
to January 25, 2000 does not reflect an increase in severity 
in the service-connected disabilities during the one-year 
period prior to January 25, 2000 as to warrant special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.  

In particular, even though the veteran reported during the 
January 2000 VA hospitalization that he had exertional angina 
beginning in August 1999 and progressively worsening over the 
last couple of months, he did not receive any treatment for 
such symptomatology until the VA hospitalization beginning on 
January 25, 2000.  The Board places greater weight of 
probative value on the absence of medical evidence 
demonstrating the degree of severity of the arteriosclerotic 
heart disease or other service-connected disabilities during 
the one-year period prior to January 25, 2000 that it does on 
the veteran's statements.  If the heart disability had in 
fact increased in disability via exertional angina during the 
year prior to the date of the informal claim, it would stand 
to reason that the veteran would have sought medical 
treatment.  He did not.



Therefore, it is not factually ascertainable that the 
service-connected disabilities rendered the veteran 
permanently bedridden or so helpless that he was unable to 
perform self-care tasks or protect himself from the hazards 
incident to his daily environment without care or assistance 
of another person on a regular basis during the one-year 
period prior to January 25, 2000.  

Similarly, it is not factually ascertainable that the 
service-connected disabilities caused the veteran to be 
permanently housebound during the one-year period prior to 
January 25, 2000.  Also, the Board notes that during the one-
year period prior to January 25, 2000, the veteran did not 
have a service-connected disability rated as 100 percent 
disabling (a 100 percent disability rating for 
arteriosclerotic heart disease was granted effective May 25, 
2000 in the August 2001 rating decision).

For reasons stated above, the Board finds that the effective 
date for the award of special monthly compensation based on 
the need of regular aid and attendance of another is January 
25, 2000, the date the veteran sought VA treatment for his 
service-connected arteriosclerotic heart disease.  To that 
extent, the benefit sought on appeal is allowed.

Additional comment

To some extent, the veteran appears to be making an argument 
couched in equity.  In essence, he contends that his 
arteriosclerotic heart disease was so disabling starting in 
October 1982 as to warrant a grant of special monthly 
compensation starting in October 1982.  Setting aside the 
fact that as discussed above  medical evidence does not show 
this to be the case, the Board is bound by the law and cannot 
award benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board's decision as to the effective date is 
based on the law, as explained above.





ORDER

An effective date of January 25, 2000 is assigned for the 
award of special monthly compensation based on the need of 
regular aid and attendance of another.  To that extent, the 
appeal is allowed.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


